Citation Nr: 1206191	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  05-39 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969. 

This case comes to the Board on appeal from a June 2005 decision of the RO in Waco, Texas.  The Veteran testified before the undersigned Acting Veterans Law Judge in October 2009.  A transcript of the hearing is of record.  

In a February 2010 decision, the Board reopened the previously denied claims for service connection for a right knee disability and a low back disability, and remanded these claims for additional development.  The case was subsequently returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

On May 18, 2011, the AMC received additional pertinent evidence from the Veteran, some of which is new, specifically, photographs of the bridge sections the Veteran testified that he lifted during service in Korea, with a cover sheet from a 1966-1967 unit history.  He contends that this heavy lifting resulted in right knee and low back disabilities.  He also submitted duplicative photocopies of service treatment records and private medical records.

The AMC recertified the Veteran's appeal to the Board on May 20, 2011, apparently without considering the new evidence it had received two days prior to that date.  

Evidence received by the agency of original jurisdiction (AOJ) prior to transfer of the records to the Board after an appeal has been initiated (including evidence received after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition.  If the statement of the case and any prior subsequent supplemental statements of the case were prepared before the receipt of the additional evidence, a supplemental statement of the case will be furnished to the appellant and his or her representative as provided in 38 C.F.R. § 19.31 of this part, unless the additional evidence duplicates evidence previously of record which was discussed in the statement of the case or a prior supplemental statement of the case or the additional evidence is not relevant to the issue, or issues, on appeal.  38 C.F.R. § 19.37(a) (2011).

In November 2011, the Board sent a letter to the Veteran, and asked him if he wanted his case remanded to the Agency of Original Jurisdiction (RO/AMC) for initial AOJ review of the additional evidence, or if he wanted to submit a waiver of initial AOJ review of this evidence.  See 38 C.F.R. § 20.1304.  By a statement dated in January 2012, the Veteran indicated that he wanted his case remanded to the AOJ for review of the additional evidence. 

Consequently, the claim must be remanded, and while on remand, the AOJ must review this evidence and, if the claims remain denied, include such evidence in a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should readjudicate the issue on appeal with consideration of the additional evidence received since the most recent supplemental statement of the case. Specifically, the evidence submitted to the AMC in May 2011, including photographs of bridge sections, must be considered.  If a benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case, containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


